Citation Nr: 1534110	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  06-35 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for degenerative disc disease, L3-4 and L4-5, with compression fracture of L4 vertebral body.
 
2.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity.
 
3.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to September 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Cheyenne, Wyoming, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which erroneously denied entitlement to a disability rating in excess of 20 percent for the Veteran's service-connected lumbar spine disability.  The RO issued a corrective rating decision in October 2006 which denied entitlement to a disability rating in excess of 30 percent for the Veteran's service-connected lumbar spine disability.

In October 2012, the Board denied a rating higher than 30 percent for degenerative disc disease, L3-4 and L4-5, with compression fracture of L4 vertebral body, and granted a separate 10 percent rating, and no higher, for radiculopathy of the right lower extremity, and a separate 10 percent rating, and no higher, for radiculopathy of the left lower extremity. 

The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2013 Order, the Court vacated the Board's October 2012 decision to the extent that it denied higher ratings and remanded the matters to the Board for development consistent with the parties' Joint Motion for  Remand (Joint Motion).

In July 2014, the Board remanded the issues for additional development.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.



FINDINGS OF FACT

1.  The Veteran's degenerative disc disease, L3-4 and L4-5, with compression fracture of L4 vertebral body is not manifested by forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, and the evidence does not show that the Veteran had any type of incapacitating episodes of intervertebral disc syndrome having a total duration of at least four, but less than six, weeks during a previous 12 month period.

2.  The Veteran has exhibited radiculopathy consistent with mild incomplete paralysis in the right lower extremity.

3.  The Veteran has exhibited radiculopathy consistent with mild incomplete paralysis in the right lower extremity.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for degenerative disc disease, L3-4 and L4-5, with compression fracture of L4 vertebral body, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5242 (2014).

2.  The criteria for an initial 10 percent disability evaluation for radiculopathy of the right lower extremity are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.27, 4.40, 4.124a, Diagnostic Code 8520 (2014).

3.  The criteria for an initial 10 percent disability evaluation for radiculopathy of the left lower extremity are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.27, 4.40, 4.124a, Diagnostic Code 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

The RO provided notice to the Veteran in a March 2005 letter, prior to the date of the issuance of the appealed June 2005 rating decision.  This letter explained what information and evidence was needed to substantiate a claim for increased ratings, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

The Veteran was not provided with notice regarding effective dates.  The Board finds, however, that any error in providing notice was nonprejudical to the Veteran.  As explained below, the Board has determined that increased ratings are not warranted for the Veteran's claimed disabilities.  Therefore, no effective date for higher ratings will be assigned, and the failure to provide notice concerning the effective-date element of the claim was no more than harmless error.

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorders described by the Veteran.  

Pertinent medical evidence associated with the claims file consists of service, VA treatment records, and the reports of October 2010 and November 2011 VA examinations.  Per the July 2014 Board remand instructions, the Veteran also underwent a VA examination in October 2014.

The October 2010, November 2011 and October 2014 VA examination reports reflect that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  Per the July 2014 Board instructions, the October 2014 VA examiner also specifically addressed whether the reported ranges of motion of the Veteran's back were based on active or passive ranges of motion, or weight-bearing or non-weight-bearing as well as the Veteran's complaints of flare-ups.

As such, the Board finds that the October 2010, November 2011 and October 2014 VA examination reports are sufficient upon which to base a decision with regard to these claims.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board also notes that per the July 2014 Board remand directives, the RO attempted to obtain the Veteran's active duty for training (ACDUTRA) records from his service in 2008.  However, in an October 2014 correspondence, the Records Management Center (RMC) indicated that they were unable to obtain any service treatment records for the year 2008. 

In light of the above, the Board finds that the RO substantially complied with the July 2014 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

With regard to any missing service treatment records from his ACDUTRA in 2008, the Court has held that in cases where records once in the hands of the Government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the claims has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2014).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2014).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2014), pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2014).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of back pain and hip pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.


I.  Degenerative Disc Disease, L3-4 and L4-5, with Compression Fracture of L4 Vertebral Body

The Veteran's degenerative disc disease, L3-4 and L4-5, with compression fracture of L4 vertebral body is currently rated as 30 percent disabling under Diagnostic Codes 5292-5293.  

The most recent amendment to 38 C.F.R. § 4.71a  changed the Diagnostic Codes for spine disorders to 5235 to 5243, and spine disorders are rated under the General Rating Formula for Diseases and Injuries of the Spine. 

Under the applicable criteria, the General Rating Formula for Diseases and Injuries of the Spine provides that a 40 percent rating is assignable where forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assignable for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.  These criteria are disjunctive. See Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned]; Cf. Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]. 

Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)]. 

The rating criteria define normal range of motion for the various spinal segments for VA compensation purposes.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Further, the normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003). 

Also, the current schedular rating criteria instructs to evaluate intervertebral disc syndrome (IVDS or degenerative disc disease) either under the general rating formula for diseases and injuries of the spine or under the formula for rating IVDS based on incapacitating episodes, whichever method results in the higher evaluation.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (in pertinent part):  a 10 percent disability rating is warranted with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

Note (1): For purposes of evaluations under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 

The evaluation criteria are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51, 455 (Aug. 27, 2003). 

Factual Background and Analysis

The Veteran filed his current claim for an increased rating for his lumbar spine disability in March 2005. 

VA treatment records reflect the Veteran's ongoing complaints of low back pain with intermittent radiation into his bilateral lower extremities.

At a May 2005 VA spine examination, the Veteran described his chronic low back pain with occasional flare-ups.  He indicated that he thought he experienced a 50 percent loss of range of motion during these flare-ups.  On examination, forward flexion was to 65 degrees, extension was to 24 degrees, lateral flexion was to 20 degrees bilaterally, and lateral rotation was to 24 degrees bilaterally.  He noted his pain level to be at a 7 out of 10 when reaching the above range of motion degrees and was not able to go beyond those points.  With repetitive bending, forward flexion was to 55 degrees, extension was to 20 degrees, left lateral flexion was to 18 degrees, right lateral flexion was to 15 degrees, and lateral rotation was to 20 degrees bilaterally.  No ankylosis of any kind was noted.  He reported no incapacitating episodes requiring bed rest prescribed by a physician.  Neurologic test results were normal for motor strength and sensation, and reflexes were 2+ patellar and 1+ Achilles bilaterally and symmetrical.

At an October 2010 VA spine examination, the Veteran described his chronic low back pain with occasional flare-ups.  Forward flexion was to 65 degrees, extension was to 22 degrees, left lateral flexion was to 15 degrees, right lateral flexion was to 10 degrees, and lateral rotation was to 15 degrees bilaterally.  There was no change in range of motion upon repeated testing of the spine, and he expressed no new symptoms of pain, numbness, tingling, weakness, or fatigue.  No ankylosis of any kind was noted.  He reported no incapacitating episodes requiring bed rest prescribed by a physician.  Neurologic test results were normal for motor strength and sensation, and reflexes were 1/4 bilaterally in both the upper and lower extremities.  The Veteran reported some problems with bladder control, but the examiner opined that this was likely a primary urological problem and not a problem that is related to the Veteran's lumbar spine condition, due to the fact that the Veteran was treated with oral medication by a urologist and the symptoms improved.

Per the July 2014 Board remand instructions, the Veteran underwent a VA examination in October 2014.  The examiner noted that the Veteran had degenerative disc disease of the lumbar spine, facet hypertrophy of the lumbar spine and a resolved compression fracture of the L4.  The Veteran reported that his low back hurt all of the time.  He used an inversion table once a day and also had deep tissue massage therapy every other week and acupuncture every other week.  He currently worked as a conductor for a railroad company and remained active as he played golf.  He reported that during his flare-ups of back pain his flare-ups occurred after he had been more active than usual such as when he moved the lawn or moved furniture.  When his back was more painful, he could also have numbness in his left buttocks and into his left leg.  The numbness extended down to the left foot.  Less commonly, he will have numbness in his right leg but his numbness only extended to the right knee.  The numbness occurred after he had been sitting for a period of time.  He did not report chronic weakness in his legs but he reported that his left leg would give out 10-15 times a day.  When flare-ups occurred, he felt painful tightness across his lower back.  The examiner noted that the lumbar range of motion was done actively while weight bearing.  Flexion was from 0 to 90 degrees or greater with no objective evidence of painful motion.   Extension was from 0 to 30 degrees or greater with no objective evidence of painful motion.  Right and left lateral flexion was from 0 to 25 degrees with no objective evidence of painful motion.  Right and left lateral rotation was from 0 to 30 degrees or greater with no objective evidence of painful motion.  Repetitive use-testing revealed the same measurements as there was no additional limitation in range of motion of the thoracolumbar spine following repetitive-use testing.  He did have functional loss and/or functional impairment of the thoracolumbar spine as he had less movement than normal.  He did not have localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine.  He did not have muscle spasm of the thoracolumbar spine or guarding of the thoracolumbar spine, which resulted in abnormal gait or abnormal spinal contour.  Muscle strength testing was normal and he did not have atrophy.  His sensory examination revealed decreased sensation in the left foot/ankle and foot/toes.  The straight leg raising test was negative.  The Veteran had radiculopathy.  He did not have constant pain, intermittent pain or paresthesias in the right or left lower extremity.  He had mild numbness in the right and left lower extremity.  There were no other signs or symptoms of radiculopathy.  The examiner indicated that the Veteran had mild involvement of the sciatic nerve.  There was no ankylosis of the spine.  He did not have any other neurologic abnormalities and did not have IVDS of the thoracolumbar spine.  He did not use any assistive devices.  An MRI of the lumbar spine revealed diffuse degenerative changes.  The examiner noted that the Veteran's thoracolumbar spine did not impact his ability to work.  The examiner concluded that it was not likely that the pain associated with a flare up or with repetitive use over a period of time would significantly limit his functional ability. 

The Board finds that the preponderance of the evidence is against a rating in excess of 30 percent at any time relevant to the decision as the Veteran has not met the criteria under the general rating code.

Regarding the orthopedic manifestations, the Board notes that for a 40 percent evaluation, the Veteran must demonstrate forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2014).  Such impairment was simply not documented as forward flexion of his thoracolumbar spine was not limited to 30 degrees or less and the Veteran did not have any type of spinal ankylosis, including in consideration of functional loss due to pain on motion, weakness and fatigability.

The Board also finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  Competent medical evidence reflects that the currently assigned 30 percent rating properly compensates him for the extent of functional loss resulting from any such symptoms.  Although it was noted on the October 2014 VA examination report that the Veteran had functional loss and/or functional impairment of the thoracolumbar spine as he had less movement than normal, he had no additional loss of motion after repetitive use.  Specifically, the October 2014 VA examiner indicated that repetitive use-testing revealed the same measurements as there was no additional limitation in range of motion of the thoracolumbar spine following repetitive-use testing.  

Additionally, any functional loss is not equivalent to limitation of flexion to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine to meet the criteria for a 40 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  

Since flexion has not been limited to 30 degrees or less even after repetitive use; and the Veteran's spine is not ankylosed since he has demonstrated the ability to flex, extend, and laterally flex and rotate, the criteria for a rating in excess of a 30 percent evaluation have not been met.  Thus, the Board finds that the current 30 percent evaluation adequately portrays any functional impairment, pain, and weakness that the Veteran experiences as a consequence of use of his low back disability.

The Board notes that multiple VA examiners noted that the Veteran reported "occasional" flare-ups as he had pain which sometimes worsened.  On VA examination in May 2005, the Veteran indicated that he thought he experienced a 50 percent loss of range of motion during these flare-ups.    

However, the Board also notes that the October 2014 VA examiner also specifically found that it was not likely that the pain associated with a flare-up or with repetitive use over a period of time would significantly limit his functional ability. The examiner also noted that the Veteran's back disability did not impact his ability to work and he also noted that the Veteran was able to stay active through activities such as golf.  

The Board again notes that the Veteran on multiple occasions described his flare-ups as only "occasional".  Most recently on VA examination in October 2014, the Veteran reported that during his flare-ups of back pain his flare-ups occurred after he had been more active than usual such as when he moved the lawn or moved furniture.  Thus, the Veteran's flare-ups are relatively infrequent and fairly short in duration.  Notably, the October 2014 VA examiner again opined that the Veteran's flare-ups would not significantly limit his functional ability.  Accordingly, based on the frequency, duration and overall severity of such episodes, the Board finds that the overall impairment resulting from his back disability would still more closely approximate no more than a 30 percent rating.

Therefore, even with the reports of flare-ups and his May 2005 report that he experienced a 50 percent loss of motion, the Board finds that the overall impairment resulting from his back disability would still more closely approximate no more than a 30 percent rating.

With no objective evidence that the Veteran meets the criteria for an increased evaluation based on limitation of motion even considering subjective symptoms such as pain, the Board concludes that the greater weight of evidence is against assigning an evaluation in excess of 30 percent as contemplated by the holding in Deluca. 

Thus, the weight of the evidence is against the grant of a disability rating in excess of 30 percent, based on orthopedic findings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2014).  

Regarding an evaluation in excess of 30 percent based on incapacitating episodes, the Board notes that under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a higher rating of 40 percent is warranted where the evidence reveals incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Specifically, the October 2014 VA examiner indicated that the Veteran did not have intervertebral disc syndrome of the thoracolumbar spine.   The Veteran's lumbar spine disability has not been productive of any incapacitating episodes requiring bed rest prescribed by a physician or any neurological disorders other than the bilateral lower extremity radiculopathy which is addressed below.

Accordingly, the provisions for evaluating intervertebral disc syndrome are also not for application for the Veteran's service-connected thoracic spine disability because the evidence of record does not document incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014). 

In sum, an evaluation in excess of 30 percent rating for degenerative disc disease, L3-4 and L4-5, with compression fracture of L4 vertebral body is not warranted.  


II.  Radiculopathy of the Lower Extremities

As noted above, in October 2012, the Board, in part, granted service connection for radiculopathy of the left and right lower extremities.  In an October 2012 rating decision, the Board effectuated the grants and assigned initial 10 percent disability ratings under Diagnostic Code 8520.

Under this code, a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve of the lower extremity.  A 20 percent evaluation is warranted for moderate incomplete paralysis of the sciatic nerve of the lower extremity.  A 40 percent evaluation is warranted for moderately severe incomplete paralysis of the sciatic nerve of the lower extremity.  A 60 percent evaluation is warranted for severe incomplete paralysis, with marked muscular atrophy, of the sciatic nerve of the lower extremity.  An 80 percent evaluation is warranted for complete paralysis of the sciatic nerve of the lower extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Complete paralysis of the sciatic nerve is indicated where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Factual Background and Analysis

Throughout the period of claim, the Veteran has complained of low back pain with intermittent radiation into his bilateral lower extremities.

VA treatment records reflect the following neurological test results for the Veteran's lower extremities.  In April 2004, motor strength, sensation, and reflexes were normal bilaterally.  In March 2005, deep tendon reflexes were normal bilaterally. At a May 2005 VA spine examination, motor strength, sensation, and patellar reflexes were normal bilaterally, but Achilles reflexes were 1+ bilaterally; later that same day, reflexes were noted to be 2/4 bilaterally.  Later in May 2005, sensation was normal, but deep tendon reflexes were 1/4 bilaterally for the patellar and Achilles tendons.  In February 2006, motor strength, sensation, and reflexes were normal bilaterally.  In June 2006, the Veteran was assessed with lumbar radiculopathy after testing showed decreased motor strength in the right quadriceps and decreased sensation to light touch on the right lateral quadriceps and calf.

At an October 2010 VA spine examination, motor strength and sensation were normal bilaterally, but deep tendon reflexes were 1/4 bilaterally.  The examiner went on to state that there were no neurological findings to suggest any neural compromise.  Later that same day in October 2010, motor strength and deep tendon reflexes were normal bilaterally.

In January 2011, based on the results of a VA MRI, a neurological surgery consultation was ordered for the Veteran.  In June 2011, deep tendon reflexes were 2/4 bilaterally.

At a November 2011 VA peripheral nerves examination, the examiner diagnosed the Veteran with right L5 radiculopathy and left S1 radiculopathy, noting mild numbness in both lower extremities.  An EMG study in November 2011 showed denervation in the right L5 and S1 distribution, left S1 nerve root irritation, and right L5 nerve root irritation.  The examiner opined that the Veteran's bilateral lower extremity radiculopathy was at least as likely as not (50 percent or greater probability) incurred in or caused by his service-connected lumbar spine disability.  The examiner noted the Veteran's report that he has had numbness in both of his legs since his in-service lumbar spine injury and that the current EMG study shows objective evidence that supports his claim of symptoms.

Per the July 2014 Board remand instructions, the Veteran underwent a VA peripheral nerves examination in October 2014.  The examiner indicated that the Veteran had a diagnosis of right L5 radiculopathy, resolved and left L5 radiculopathy, resolved.  He also had motor neuropathy, left distal peroneal nerve and left posterior tibial never that was noted only on EMG.  On examination, the Veteran had mild incomplete paralysis of the left musculocutaneous (superficial peroneal) nerve and mild incomplete paralysis of the left posterior tibial nerve.  An EMG revealed a normal right lower extremity and mild prolongation of distal peroneal and posterior motor latencies on the left that were likely due to trauma and had limited clinical significance.  The examiner noted that the Veteran's previously diagnosed radiculopathy had resolved as there were no signs of radiculopathy on the most current EMG.  The recent EMG showed signs of a motor neuropathy involving the distal nerves of the left lower leg.  Although the EMG has identified this condition, the motor exam is normal, showing that this condition is not causing a disability.  The current peripheral nerve condition did not cause a disability that prevented the Veteran from working.

Based on the evidence, the Board does not find that the Veteran is entitled to an initial evaluation in excess of the current 10 percent disability rating for his left lower and right extremity neurological symptoms as there is no indication that incomplete paralysis is more than mild to warrant a disability rating in excess of 10 percent.  The evidence demonstrates that mild numbness has been shown in both lower extremities.  Additionally, an EMG study in November 2011 showed denervation in the right L5 and S1 distribution, left S1 nerve root irritation, and right L5 nerve root irritation.

However, there is no evidence of muscle loss or atrophy, and the Veteran had normal reflexes.  Thus, while the Veteran reported radicular numbness and there is objective evidence of sensory loss in part of the left and right lower extremity, there is no evidence of diminished reflexes, atrophy, or loss of muscle tone, and none of the VA examiners indicated that these sensory deficits resulted in an altered gait.  Further, multiple VA examination reports and an EMG report specifically described the Veteran's neurological symptoms as mild.  Additionally, the most recent VA peripheral nerves examination in October 2014 noted no radicular symptoms as the examiner noted that the Veteran's previously diagnosed radiculopathy had resolved as there were no signs of radiculopathy on the most current EMG.  The Board is cognizant that manifestations can be wholly sensory in nature, and still consistitute moderate disability under the applicable rating criteria.  Here, however, the Board finds that the overall disability picture demonstrated is consistent with no more than mild disability.

In short, the evidence of record does not support an initial rating of 20 percent for moderate symptoms under Diagnostic Code 8520, as the medical evidence as a whole supports a disability picture consistent with no more than mild incomplete paralysis. 

While the Veteran is competent to describe the radiating symptoms, the medical evidence of record demonstrates that manifestations of the Veteran's service-connected radiculopathy of the left and right lower extremities are wholly sensory and are mild in degree. 

In light of his symptoms and clinical findings, the Board concludes that these neurologic abnormalities approximate no more than mild incomplete paralysis of the sciatic nerve of the lower extremity contemplated by the current 10 percent evaluation assigned for the radiculopathy of the left and right lower extremities.

III.  Extraschedular Evaluation

The Board has also considered the potential application of other various provisions, evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected degenerative disc disease, L3-4 and L4-5, with compression fracture of L4 vertebral body and radiculopathy of the lower left and right extremity disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for the service-connected degenerative disc disease, L3-4 and L4-5, with compression fracture of L4 vertebral body and radiculopathy of the lower left and right extremity disabilities.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.


ORDER

Entitlement to a rating in excess of 30 percent for degenerative disc disease, L3-4 and L4-5, with compression fracture of L4 vertebral body is denied.
 
Entitlement to a rating in excess of 10 percent for radiculopathy of the right lower extremity is denied.
 
Entitlement to a rating in excess of 10 percent for radiculopathy of the left lower extremity is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


